DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oscarsson (U.S. 2007/0290461).
Oscarsson discloses an air spring (42) comprising: a housing (44) having a volume (V1) with a piston (51), wherein a pressure in the volume is configured to provide a spring stiffness; and a crosslink valve (49) is disposed in the housing (44) and is configured to selectively fluidly connect the volume to a fluid connection (58) on the housing, wherein the crosslink valve (49) is movable between open and closed positions, the crosslink valve (49) blocking the volume (V1) from the fluid connection (58) in the closed position, and the crosslink valve (49) fluidly connecting the volume (44) to the fluid connection (58) in the open position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oscarsson in view of Inoue et al (U.S. 2011/0218707).
Oscarsson discloses every element of the invention as discussed above except that an air spring comprising: a ride height sensor configured to determine a ride height based upon a position of the piston.
Inoue teaches an air spring comprising: a ride height sensor (154)configured to determine a ride height based upon a position of the piston.
It would have been obvious to one having of ordinary skill in the art at the time the invention was made to modify the air spring of Oscarsson by using teaching of Inoue in order to detect the performance change of the air spring.
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        February 26, 2022